UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7535



JOHN ARTHUR YIAADEY,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-96-7)


Submitted:   January 27, 2003          Decided:     February 10, 2003


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Arthur Yiaadey, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Arthur Yiaadey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken to this court from the final order in a

habeas corpus proceeding in which the detention complained of

arises out of process issued by a state court unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).        As to claims dismissed by a district

court solely on procedural grounds, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

‘that   jurists   of   reason    would       find   it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).   We have reviewed the record and conclude for the reasons

stated by the district court that Yiaadey has not satisfied either

standard. See Yiaadey v. Angelone, CA-01-96-7 (W.D. Va. filed Aug.

8, 2002; entered Aug. 9, 2002).          We deny the motion for appointment

of appellant counsel.           Accordingly, we deny a certificate of


                                         2
appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3